Citation Nr: 0411048	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected 
psychosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk

INTRODUCTION

The veteran served on active duty from August 1943 to April 1944.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

In January 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record now before the Board. 

This matter is being remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking an increased rating for service-connected 
psychosis, currently evaluated as 0 percent disabling under 38 
C.F.R. § 4.126, Diagnostic Code 9210.  

On VA examination in December 2002, the pertinent diagnoses were 
dementia, not otherwise specified, and a generalized anxiety 
disorder.  The examiner found no signs or symptoms of an active 
psychosis. 

In this case, the Board finds that additional evidentiary 
development is necessary to clarify what the change of diagnosis 
represents.  Accordingly, this case is remanded for the following 
action:  

1.  Ask the veteran to identify health-care providers who have 
treated him for psychiatric illness since 2001. 

2.  Obtain VA medical records since 2002 from the Memphis VA 
Medical Center.  

3.  Return the December 2002 report of VA psychiatric examination 
to the examiner, or, if the examiner is not available, schedule 
veteran for a VA psychiatric examination to determine the whether 
the newly diagnosed generalized anxiety disorder represents 
progression of the service-connected psychosis, correction of a 
prior diagnosis, or a new and separate condition.  The report 
should include a detailed account of all symptoms.  If there is a 
new and separate psychiatric disorder other than psychosis, the 
examiner should specify which symptoms are associated with each of 
the disorders.  If certain symptomatology cannot be dissociated, 
it should be specified.  The veteran's folder must be made 
available to the examiner for review in conjunction with the 
examination.

4.  After the above development is completed, adjudicate the 
claim, considering 38 C.F.R. § 4.125(b).  If the benefit on appeal 
remains denied, furnish the veteran a supplemental statement of 
the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





